This was an action of debt upon a Justice’s Court adjournment bond. Judson was plaintiff, and Jehiel Houghton and Harvey Houghton were the defendants in the Justice’s Court. The summons was not served on Harvey Houghton, and he did not appear in the suit. The justice rendered a judgment upon the verdict of the jury against Judson, for costs. The Common Pleas, on certiorari, reversed the judgment of the justice. *293The Supreme Court reversed the judgment of the Common Pleas and affirmed that of the justice. This court affirmed the latter judgment.
An execution was issued on the judgment rendered in the suit mentioned in the adjournment bond, in which Judson was plaintiff and Harvey Houghton was defendant; and returned nulla Iona. Two breaches of the condition of the adjournment bond were attempted to be established by the plaintiff on the trial; one by the sale by H. Houghton of a ton of hay, and the other an assignment of a mortgage given by H. Houghton to J. Houghton. It was a question of the proper admissibility of evidence to prove these breaches. (Hot reported.)